Citation Nr: 1233840	
Decision Date: 09/28/12    Archive Date: 10/09/12

DOCKET NO.  07-11 994	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to an effective earlier than February 24, 2004 for the grant of service connection for posttraumatic stress disorder (PTSD).

2.  Entitlement to an increased initial rating for PTSD, rated as 30 percent disabling prior to February 26, 2009 and 70 percent disabling thereafter.

3.  Entitlement to a total rating based upon individual unemployability (TDIU) due to PTSD.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Kristy L. Zadora, Counsel
INTRODUCTION

The Veteran had active duty service from April 1967 to July 1970.

These matters come before the Board of Veterans' Appeals (Board) on appeal of a December 2005 Decision Review Officers (DRO) decision issued by the Houston, Texas Regional Office (RO) of the Department of Veterans Affairs (VA) which granted the Veteran's claim for service connection for PTSD.  An initial rating of 30 percent was assigned, effective February 24, 2004.  

A February 2010 VA rating decision later assigned an initial 70 percent rating for PTSD, effective February 29, 2009.

A review of the Virtual VA paperless claims processing system reveals additional documents pertinent to the present appeal, namely VA treatment records dated through January 2012.

In an April 2007 substantive appeal, the Veteran wrote that his claims for service connection for a hearing problem and "Agent Orange problems" were not addressed by the RO.  However, a May 2004 rating decision denied his claims for service connection for tinnitus and diabetes mellitus associated with herbicide exposure.  The Veteran did not appeal these determinations and they are not before the Board for its consideration.

In March 2012, subsequent to the issuance of the April 2012 supplemental statement of the case (SSOC), the Veteran submitted evidence pertinent to the claims on appeal.  This evidence was accompanied by a waiver of RO consideration.  See 38 C.F.R. § 20.1304 (2011).  

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The issue of entitlement to TDIU due to PTSD is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, D.C.


FINDINGS OF FACT

1.  The earliest document that may be accepted as a request to reopen a claim for service connection for PTSD is an informal claim filed by the Veteran and received by the VA on February 24, 2004.

2.  The Veteran's service personnel records were received by the RO in March 1998 and contained in the claims file at the time of the original November 1998 rating decision.

3.  No additional official service department records were received between the issuance of the November 1998 rating decision and February 24, 2004.

4.  From February 24, 2004, the Veteran's PTSD manifested as daily depression, anxiety, irritability, sleep difficulties, flashbacks, social isolation, intermittently impaired impulse control, intermittent suicidal ideations and impairments in the areas of family relations, thinking and mood; the record was negative for total social impairment, gross impairment in thought processes or communication, persistent delusions or hallucinations, persistent danger of hurting self or others, grossly inappropriate behavior, disorientation to time and place or memory loss for names of close relatives, own occupation or own name.  His symptomatology is productive of deficiencies in most areas of judgment, family relations, thinking and mood.


CONCLUSIONS OF LAW

1.  The criteria for an effective date prior to February 24, 2004 for the grant of service connection for PTSD have not been met.  38 U.S.C.A. § 5110 (West 2002); 38 C.F.R. §§ 3.155, 3.156, 3.157, 3.400 (2011).

2.  The criteria for an initial rating of 70 percent for PTSD from February 24, 2004, have been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2002); 38 C.F.R.          §§ 3.102, 4.1-4.10, 4.126, 4.130, 9400 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations imposes obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.326(a) (2011).

The appeal with regard to the instant claim for an increased rating for PTSD arises from disagreement with the initial rating following the grant of service connection.  The courts have held that once service connection is granted the claim is substantiated, additional VCAA notice is not required; and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).

The Court of Appeals for Veterans Claims (CAVC) has elaborated that filing a notice of disagreement begins the appellate process, and any remaining concerns regarding evidence necessary to establish a more favorable decision with respect to downstream elements are appropriately addressed under the notice provisions of 38 U.S.C. §§ 5104 and 7105.  Hartman, supra.

Where a claim has been substantiated after the enactment of the VCAA, a veteran bears the burden of demonstrating any prejudice from defective VCAA notice with respect to the downstream elements.  Goodwin v. Peake, 22 Vet. App. 128 (2008). There has been no allegation of prejudice in this case with regard to the instant claim.

The Board notes that the Veteran's claim for an earlier effective date for the grant of service connection for PTSD has been decided based on law and not the facts of this case.  Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  VA's General Counsel has held that the notice and assistance requirements of the VCAA are not applicable where there is no legal basis for the claim or because undisputed facts render the claimant ineligible for the claimed benefit.  The General Counsel reasoned that there was no reasonable possibility that such a claim could be substantiated. VAOPGCPREC 5-2004 (2004), 69 Fed. Reg. 59989 (2004). 

The VCAA requires VA to make reasonable efforts to help a claimant obtain evidence necessary to substantiate his claim.  38 U.S.C.A. §5103A; 38 C.F.R. §3.159(c)(d).  VA will help a claimant obtain records relevant to his claim(s), whether or not the records are in Federal custody, and that VA will provide a medical examination and/or opinion when necessary to make a decision on the claim.  38 C.F.R. § 3.159(c)(4).

VA has met the duty to assist the Veteran in the development of the instant claim.  The evidence of record includes the service treatment records, service personnel records, various private treatment records, Social Security Administration (SSA) records, VA treatment records and the VA examination reports.  

The Veteran has not alleged that his PTSD has worsened since his last VA examination.  Moreover, the VA examination report and the VA medical records may be accepted as adequate reports of examination of the Veteran, without further VA examination.  38 C.F.R. § 3.326.  These medical reports provide evidentiary information that speaks directly to the Veteran's subjective complaints as well as to the objective findings found on evaluation, and they represent the actual evaluation results of the Veteran's participation in those clinical studies.  Barr v. Nicholson, 21 Vet. App. 303 (2007).  

Thus, there is no indication that there is any additional relevant evidence to be obtained by either VA or the Veteran.  Therefore, the Board determines that VA has made reasonable efforts to the assist the Veteran in obtaining the evidence necessary to substantiate his claim.

Earlier Effective Date Statutes and Regulations

The effective date for the grant of service connection for disability compensation is the "day following separation from active service or date entitlement arose if claim is received within 1 year after separation from service; otherwise, date of receipt of claim, or date entitlement arose, whichever is later."  38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400(b)(2)(i).

The effective date of an award based on an original claim, a claim reopened after final adjudication, or a claim for increased of compensation, dependency and indemnity compensation or pension, shall be fixed in accordance with the facts found, but shall not be earlier than the date of receipt of application therefore.  38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400(q)(1)(ii)(r) (Emphasis Added).

The date of receipt of a claim is the date on which a claim, information, or evidence is received by VA.  38 C.F.R. § 3.1(r).  A "claim" is defined broadly to include a formal or informal communication in writing requesting a determination of entitlement or evidencing a belief in entitlement to a benefit.  See 38 C.F.R. § 3.1(p); see also Brannon v. West, 12 Vet. App. 32, 34-5 (1998); Servello v. Derwinski, 3 Vet. App. 196, 199 (1992).  

Any communication or action indicating an intent to apply for one or more benefits under the laws administered by VA, from a Veteran or his representative, may be considered an informal claim.  Such informal claim must identify the benefit sought.  Upon receipt of an informal claim, if a formal claim has not been filed, an application form will be forwarded to the claimant for execution.  If received within one year from the date it was sent to the Veteran, it will be considered filed as of the date of receipt of the informal claim.  

A report of examination or hospitalization which meets the requirements of this section will be accepted as an informal claim for benefits if the report relates to a disability which may establish entitlement.  Once a formal claim for pension or compensation has been allowed or a formal claim for compensation has been disallowed for the reason that the service connected disability is not compensable in degree, receipt of a report of examination or hospitalization by VA or the uniformed services will be accepted as an informal claim for benefits.  The date of outpatient or hospital examination or date of admission to a VA or uniformed services hospital will be accepted as the date of receipt of a claim.  The provisions of this paragraph apply only when such reports relate to examination or treatment of a disability for which service connection has previously been established or when a claim specifying the benefit sought is received within one year from the date of such examination, treatment or hospital admission.  38 C.F.R. § 3.157.

Evidence from a private physician or layman will also be accepted as an informal claim for increased benefits, effective from the date received by VA.  38 C.F.R.      § 3.157(b)(2).

Medical records cannot constitute an initial claim for service connection; rather there must be some intent by the claimant to apply for the benefit.  Criswell v. Nicholson, 20 Vet App 501 (2006); Brannon v. West, 12 Vet. App. 32, 35 (1998). 

However, pursuant to § 3.156(c), a final decision will be reconsidered when new and material evidence, in the form of service records, results in the reopening of a claim and a retroactive evaluation may be assigned.  See Spencer v. Brown, 4 Vet. App. 283, 293 (1993), aff'd 17 F.3d 368 (Fed. Cir. 1994); see also 38 C.F.R.           § 3.400(q)(2). 

During the pendency of this appeal, the provisions of 38 C.F.R. § 3.156(c) were amended, effective October 6, 2006.  See 71 Fed. Reg. 52,455 -52,457 (Sept. 6, 2006) (now codified at 38 C.F.R. § 3.156(c) (2011)). 

Under the prior regulation, where the new and material evidence consisted of a supplemental report from the service department, received before or after the decision has become final, the former decision will be reconsidered by the adjudicating agency of original jurisdiction (AOJ).  This included official service department records which presumably had been misplaced and now been located and forwarded to VA.  See 38 C.F.R. § 3.156(c) (2006). 

The preamble in the proposed regulation contained a full explanation of the bases for the change in regulation.  See 70 Fed. Reg. 35,388 -35,390 (June 20, 2005).  The preamble noted that the use of the words "new and material evidence" was confusing as it inferred that VA may reopen a claim when service department records were received that were not available before.  The effective date of such a claim would be the date of the reopened claim.  It was noted that, in practice, when VA received service department records that were previously unavailable at the time of the prior decision, VA may reconsider the prior decision.  The effective date assigned would relate back to the date of the original claim, or date entitlement arose, whichever is later.  The effective date would not be limited to the date of the claim to reopen. 

The change was intended to broaden the description of service department records to include unit records, such as those received from the U.S. Army and Joint Services Records Research Center (JSRRC) (formerly U.S. Armed Services Center for Research of Unit Records (USASCRUR)) that pertain to military experiences claimed by a Veteran.  It was noted that such evidence may be particularly valuable in connection to claims for benefits for PTSD.  Id. at 35,388; see also Vigil v. Peake, 22 Vet. App. 63 (2008). 

The revised regulation provides: 

(c) Service department records.  (1) Notwithstanding any other section in this part, at any time after VA issues a decision on a claim, if VA receives or associates with the claims file relevant official service department records that existed and had not been associated with the claims file when VA first decided the claim, VA will reconsider the claim, notwithstanding paragraph (a) of this section.  Such records include, but are not limited to: (i) Service records that are related to a claimed in-service event, injury, or disease, regardless of whether such records mention the veteran by name, as long as the other requirements of paragraph (c) of this section are met; (ii) Additional service records forwarded by the Department of Defense or the service department to VA any time after VA's original request for service records; and (iii) Declassified records that could not have been obtained because the records were classified when VA decided the claim.  (2) Paragraph (c)(1) of this section does not apply to records that VA could not have obtained when it decided the claim because the records did not exist when VA decided the claim, or because the claimant failed to provide sufficient information for VA to identify and obtain the records from the respective service department, the Joint Services Records Research Center, or from any other official source.  (3) An award made based all or in part on the records identified by paragraph (c)(1) of this section is effective on the date entitlement arose or the date VA received the previously decided claim, whichever is later, or such other date as may be authorized by the provisions of this part applicable to the previously decided claim.  (4) A retroactive evaluation of disability resulting from disease or injury subsequently service connected on the basis of the new evidence from the service department must be supported adequately by medical evidence.  Where such records clearly support the assignment of a specific rating over a part or the entire period of time involved, a retroactive evaluation will be assigned accordingly, except as it may be affected by the filing date of the original claim.  

      See 38 C.F.R. § 3.156(c) (2011)(Emphasis Added). 

Earlier Effective Date Claim

The Veteran contends that the appropriate effective date for the grant of service connection for PTSD is June 5, 1997, the date of his original claim.  He also contends that the provisions of 38 C.F.R. § 3.156(c) allow for the assignment of this earlier date.

The Veteran filed a formal claim for service connection for PTSD on December 23, 1997.  A June 1998 rating decision denied this claim as the record did not establish a current disability; the evidence considered in this decision included the Veteran's service treatment records, service personnel records (which were received in March 1998) and VA treatment records.  A November 1998 rating decision later continued this denial after additional private treatment records were received subsequent to the issuance of the June 1998 rating decision.  His claim was denied as evidence denoting his participation in combat or conclusive evidence of the claimed in-service stress had not been received.  This rating decision was not appealed.

A request to reopen a claim for service connection for PTSD was filed by the Veteran on February 24, 2004.

A December 2005 DRO decision granted service connection for PTSD, effective February 24, 2004.  This DRO decision determined this effective date was appropriate as it was the date the Veteran filed his request to reopen his claim for service connection for PTSD with the RO.  The earliest possible effective date for a reopened claim, such as the instant claim, is the date of receipt of the claim.  See 38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400(b)(2).

The Veteran has alleged that records received after the issuance of the November 1998 rating decision warrant the assignment of an effective date as the date he filed his initial claim.  This argument is without merit.  The Veteran's service personnel records were received by the RO in March 1998, prior to the issuance of the November 1998 rating decision, and there were no additional service personnel records received between the issuance of that rating decision and February 24, 2004.  The documents used in the December 2005 DRO decision to verify the Veteran's alleged stressors included an excerpt from the Vietnam Order of Battle book and various internet articles, all of which were non-service department sources.  The regulations allowing VA to reconsider a previously denied claim requires VA to receive or associate relevant official service department records, which this book excerpt and internet articles were not.  See 38 C.F.R. § 3.156(c) (2011); Vigil, supra.

In addition, and to the extent that the Veteran has alleged that an earlier effective date is warranted as he has suffered from PTSD for many years, an effective date earlier than February 24, 2004 is also not warranted.  An effective date for the grant of service connection is the date of claim or that date that entitlement arose, whichever is later.  See 38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400(b)(2)(i).

The law is controlling and not the facts.  The appeal for an effective date earlier than February 24, 2004 for the grant of service connection for PTSD must be denied as a matter of law.  Sabonis, supra.

Initial Rating Criteria

Disability evaluations are determined by evaluating the extent to which a veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life, including employment, by comparing his symptomatology with the criteria set forth in the Schedule for Rating Disabilities (Rating Schedule).  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.2, 4.10.

In instances in which a veteran disagrees with the initial rating, the entire evidentiary record from the time of a veteran's claim for service connection to the present is of importance in determining the proper evaluation of disability, and staged ratings are to be considered in order to reflect the changing level of severity of a disability during this period.  Fenderson v. West, 12 Vet. App. 119, 126 (1999).

Staged ratings are appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  The relevant focus for adjudicating an increased rating claim is on the evidence concerning the state of the disability from the time period one year before the claim was filed until VA makes a final decision on the claim.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

Consideration is given to the potential application of the various provisions of 38 C.F.R. Parts 3 and 4, whether or not they are raised by a veteran, as required by Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

If there is a question as to which of two evaluations should apply, the higher rating is assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating is assigned.  38 C.F.R. § 4.7.

In view of the number of atypical instances it is not expected, especially with the more fully described grades of disabilities, that all cases will show all the findings specified.  Findings sufficiently characteristic to identify the disease and the disability therefrom, and above all, coordination of rating with impairment of function will, however, be expected in all instances.  38 C.F.R. § 4.21.

PTSD is evaluated under VA's General Rating Formula for Mental Disorders. Under the formula, a 30 percent rating is warranted when there is occupational and social impairment with occasional decrease in work efficiency and intermittent periods of an inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment and mild memory loss (such as forgetting names, directions, recent events).  38 C.F.R. § 4.130, DC 9411.

A 50 percent rating is warranted when there is occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment, impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.  Id.

A 70 percent rating is warranted where there is occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work like setting); inability to establish and maintain effective relationships.  Id.

A 100 percent rating is warranted when there is total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication, persistent delusions or hallucinations, grossly inappropriate behavior, persistent danger of hurting self or others, intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene), disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  38 C.F.R. § 4.130, DC 9411.

The list of symptoms under the rating criteria are meant to be examples of symptoms that would warrant the evaluation, but are not meant to be exhaustive, and the Board need not find all or even some of the symptoms to award a specific evaluation.  Mauerhan v. Principi, 16 Vet App 436, 442-3 (2002).  On the other hand, if the evidence shows that a veteran suffers symptoms or effects that cause occupational or social impairment equivalent to what would be caused by the symptoms listed in the diagnostic code, the appropriate equivalent rating will be assigned.  Id. at 443.  The Court of Appeals for the Federal Circuit has embraced the Mauerhan Court's interpretation of the criteria for rating psychiatric disabilities. Sellers v. Principi, 372 F.3d 1318, 1326 (Fed. Cir. 2004).

Ultimately in Mauerhan, the Court upheld the Board's decision noting that the Board had considered all of the Veteran's psychiatric symptoms, whether listed in the rating criteria or not, and had assigned a rating based on the level of occupational and social impairment.  Mauerhan, supra at 444.

GAF is a scale reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness."  Diagnostic and Statistical Manual of Mental Disorders (4th ed. 1994) (DSM-IV).

A GAF of 61 to 70 reflects some mild symptoms, or some difficulty in social, occupational, or school functioning, but generally functioning pretty well, with some meaningful interpersonal relationships.  A GAF of 51 to 60 indicates moderate symptoms, or moderate difficulty in social, occupational, or school functioning.  A GAF of 41 to 50 signifies serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job).  A GAF of 31 to 40 signifies some impairment in reality testing or communication, or major impairment in several areas, such as work or school, family relations, judgment, thinking, or mood (e.g., where a depressed man avoids friends, neglects family, and is not able to work).  DSM-IV; 38 C.F.R. §§ 4.125, 4.130.  See Carpenter v. Brown, 8 Vet. App. 240, 242 (1995).

Although GAF are important in evaluating mental disorders, the Board must consider all the pertinent evidence of record and set forth a decision based on the totality of the evidence in accordance with all applicable legal criteria.  Carpenter, supra.  An assigned GAF, like an examiner's assessment of the severity of a condition, is not dispositive of the percentage rating issue; rather, it must be considered in light of the actual symptoms of a psychiatric disorder (which provide the primary basis for the rating assigned).  See 38 C.F.R. § 4.126(a).  Accordingly, an examiner's classification of the level of psychiatric impairment, by word or by a GAF, is to be considered but is not determinative of the percentage VA disability rating to be assigned; the percentage evaluation is to be based on all the evidence that bears on occupational and social impairment.  Id.; see also 38 C.F.R. § 4.126, VAOPGCPREC 10-95, 60 Fed. Reg. 43186 (1995).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

PTSD Initial Rating Claim

 A July 2003 VA treatment note reflected the Veteran's reports that he attempted suicide in 1997 following separation from his wife by taking "rat-poison."  He experienced suicidal ideations three weeks ago and reported that he "would do it with a gun."  A GAF of 50 was assigned.

A July 2003 VA treatment note reflected the Veteran's complaints of nightmares, hypervigilance, being easily started, being unable to tolerate crowds and isolating.  He also reported difficulties with trust and relationships as well as being easily angered.  His mood was "down," his energy level had increased and concentration was poor.  Current suicidal ideations were denied but he reported thinking about self-harm three weeks ago when his girlfriend broke up with him.  Mental status examination found that he engaged with difficulty, made appropriate eye contact and that he was tense.  Some psychomotor agitation was noted and he frequently twisted in his chair, repositioned his legs and clenched his hands together.  Mood was dysphoric, affect was tense and speech was spontaneous with normal rate and volume and was appropriate to the topic of conversation.  Thought content was clear and goal directed with no psychotic symptoms.  No suicidal or homicidal ideations were elicited or reported.  Cognition, judgment and insight were grossly intact.  A GAF of 48 was assigned.

A September 2003 VA treatment note reflected the Veteran's reports that he had been getting "angry quicker."  Mental status examination found his mood to be depressed and his affect congruent with mood.  He engaged slowly but made appropriate eye contact.  Speech was spontaneous with normal rate and volume and he engaged appropriately to the topic of conversation.  Thought content was clear and goal-directed while cognition, judgment and insight were grossly intact.  Suicidal ideations or homicidal ideations were denied.  A GAF of 50 was assigned.  

An April 2004 VA treatment note reflected the Veteran's complaints of nightmares that he attributed to new medication and frequent intrusive thoughts during the daytime.  Mental status examination found his affect to be constricted, his memory and cognitive functioning intact and that he was oriented times three.  Judgment and insight were poor.  Speech was fluent with normal volume and rate.  Thought processes were coherent, logical and goal-directed with no evidence of psychosis.  There were no suicidal or homicidal ideations.  He was noted to be dressed in "somewhat ragged jeans with holes and thin spots."

An April 2004 VA treatment note indicated that the Veteran had gotten into an argument with his girlfriend while he was drinking and ended up getting arrested for driving while intoxicated.  His girlfriend sought a restraining order against him due to domestic violence.  Auditory and visual hallucinations were denied.  Mental status examination found thought content to be appropriate to interview while judgment and insight were poor.  A GAF of 50 was assigned.

In a May 2004 statement, the Veteran wrote that he still experienced nightmares and night sweats and had difficulties dealing with other people.  Loud noises caused him to jerk spasmodically and feel nervous.

A June 2004 VA treatment note reflected the Veteran's reports that he got along with his father and that he had resumed his relationship with his girlfriend.  He found it difficult to get along with his mother as she frequently complained about things.  Current symptoms included sleep difficulties, irritability, difficulty concentrating, severe hypervigilance and a moderate startle response.  Mental status examination found his affect to be constricted, his speech to be spontaneous, his eye contact to be appropriate and he that was oriented times three.  He was neatly dressed and engaged appropriately in conversation.  Memory and cognitive functioning were intact while judgment and insight were questionable.  Speech was fluent with normal volume and rate.  Thought processes were coherent, logical and goal-directed.  There was no evidence of psychosis and no suicidal or homicidal ideations.

An August 2004 VA treatment note reflected the Veteran's complaints of symptoms consistent with what were reported in the past.  Mental status examination found some psychomotor agitation as he frequently changed positions in the chair and looked around the room.  Speech was spontaneous with normal rate and volume and was appropriate to the topic of conversation.  Thought content was clear and goal-directed and there were no psychotic signs or symptoms.  Suicidal or homicidal ideations were not elicited or reported.  Cognition, judgment and insight were grossly intact.  A GAF of 46 was assigned.

An October 2004 addendum to the June 2004 VA treatment note indicated that the Veteran's Personality Assessment Inventory (PAI) data was invalid.  There was evidence that the Veteran distorted his answers as he had responded in such a way as to present an unfavorable impression by exaggerating or emphasizing certain undesirable pathological personal characteristics.

A November 2004 private treatment note indicated that the Veteran's insight and judgment appeared good, that his impulse control appeared adequate and that his memory appeared intact.  Thought processes appeared intact and thought content was within normal limits.  No perceptual disturbances were reported or observed.  A GAF of 62 was assigned.

A November 2004 private mental health evaluation noted that the Veteran denied auditory, visual, olfactory or tactile hallucinations while not being intoxicated.  He also denied illusions or other perceptual disturbances.  Memory was found to be fair for recent or remote events, people and places.

A July 2005 private treatment note reflected the Veteran's reports of periodic fleeting thoughts of suicide.  Mental status examination found the Veteran to be alert times four, calm and cooperative but somewhat subdued.  Thoughts were logical and goal directed, mood was dysphoric and affect was appropriate.  Hallucinations, delusions, suicidal ideations and homicidal ideations were denied.  A GAF of 58 was assigned.

In a February 2006 notice of disagreement, the Veteran wrote that the only friends he had in the world consisted of his father and the "few Vietnam Vets" he associated with.  He lived with his father as he had little control over his thoughts and actions and had been unable to support himself financially.

An October 2008 VA treatment note indicated that the Veteran had recently been released from prison.  Current symptoms included a depressed mood, nightmares, intrusive thoughts, flashbacks, hypervigilance and an exaggerated startle reflex.  Suicidal ideations and homicidal ideations were denied.  Mental status examination found his mood to be depressed and his affect was mood congruent.  There was no evidence of a thought disorder.  Cognition, judgment and insight were grossly intact.  A GAF of 48 was assigned.

A January 2009 VA treatment note reflected the Veteran's reports that he experienced "mood swings, crying and jumpy" after taking his medication.  Mental status examination found his mood to be depressed and his affect congruent with his mood.  He engaged easily and made appropriate eye contact.  Speech was spontaneous with normal rate and soft volume.  Sensorium was clear and there was no evidence of a formal thought disorder.  Suicidal ideations were denied.  Cognition, judgment and insight were grossly intact.  A GAF of 48 was assigned.

In a February 2009 statement, the Veteran wrote that he experienced delusions and hallucinations on a daily basis.  He sometimes lost track of what he was doing and often thought about hurting others.  He was unable to keep friends or associate with relatives.

A February 26, 2009 VA examination reflected the Veteran's reports of frequent dysphoria, reduced motivation, irritability, anxiety for no specific reason, nightmares that occurred between four and five times per week, flashbacks one to two times per week, intrusive memories, frequent "serious" suicidal ideations and rage reactions.  He also reported a number of homicidal ideations but stated that he would only respond by physically hurting someone if his own life was in danger.  However, he also reported being involved in one physical fight with his brother after his release from prison due to his brother arguing with their ill father.  Occasional visual hallucinations manifested by seeing objects through his peripheral vision and which occurred about once per week were reported.  Other than attending church on Sundays and running errands, he remained at home for the majority of the time.  He had been married twice and reported being "very close" with his two adult children but had no friends due to his legal history.  He had been in one relationship with a woman but this relationship ended due to the Veteran's rage reactions to trivial items.  The examiner noted that the Veteran's father had recently died and that his PTSD had "apparently" been exacerbated by his incarceration.  In addition, the Veteran's mother had died just prior to his incarceration in approximately 2004.  While incarcerated, he experienced extreme anxiety, depression and was involved in frequent fights.  Panic attacks, mood swings or feelings of grandiosity were denied.

Mental status examination conducted during the February 2009 VA examination noted that the Veteran appeared to be both anxious and dysphoric during the initial part of the interview but became more relaxed and open as the interview progressed.  He was oriented to time, place and person and was able to register the names of three common items correctly.  He demonstrated practical reasoning ability, was able to detect illogical scenarios presented to him and his abstract thinking ability was intact.  Insight and judgment were good.  There was no evidence of receptive or expressive aphasia, delusions, formal thought disorder or other psychotic process.  Following this examination and a review of the Veteran's claims file, a GAF of 48 was assigned.

A March 2009 VA treatment note reflected the Veteran's reports of financial difficulties.  Mental status examination found his mood to be depressed and fatalistic with a congruent, subdued affect.  Speech was fluent and spontaneous with normal rate, rhythm and volume.  He engaged appropriately in conversation with good eye contact and he was oriented times three.  Memory and cognitive functioning were intact.  Thought processes were generally coherent, logical and goal-directed without evidence of psychosis.  Judgment appeared intact and insight was limited.  Homicidal and suicidal ideations were denied.

An April 2009 VA treatment note found that the Veteran's cognition, judgment and insight were grossly intact with no evidence of a thought disorder.  A GAF of 48 was assigned.

A June 2009 VA treatment note indicated that the Veteran's mood was broad in affect.  He did not exhibit agitation or increased psychomotor activity and he took an active part in the conversation.  He was alert and oriented times three, sensorium was clinically clear, cognitive functioning was good and thought processing appeared "CL/GD."  Auditory or visual hallucinations as well as suicidal or homicidal ideations were denied.  The examiner noted that the Veteran demonstrated an attitude of being obtuse but mellowed some during the session.

A June 2009 VA treatment note reflected the Veteran's reports of recent "unusual experiences" involving hearing noises and having family members tell him of conversations he did not recall.  He also reported an incident in which he "came to" in his neighbor's bushes and he did not recall how he got there.  Later his neighbor reported that he knocked on her door, told her some people were after him and jumped in the bushes.  He reported that he continued to be isolated and that he tried going to church and the senior center to meet people but that he didn't have anything in common with the people he met.  Mental status examination found his memory and cognitive functioned appeared intact.  Thought processes were generally coherent, logical and goal-directed without evidence of psychosis.  Judgment appeared intact and insight was fair.  He presented as somewhat hopeless but he continued to have current suicidal ideation.  Homicidal ideations were denied.

A September 2009 VA treatment note indicated that the Veteran had been experiencing hallucinations three times per week.  Current suicidal ideations, homicidal ideations, auditory hallucinations or visual hallucinations were denied.  There was no evidence of a thought disorder on mental status examination.  Cognition, judgment and insight were grossly intact.  A GAF of 45 was assigned.

A November 2009 VA treatment note reflected the Veteran's reports that he was no longer having hallucinations with his new medication.  His relationship with his girlfriend had recently ended when she met someone else on the internet and he had been dating another woman from his church.  Mental status examination found no evidence of a thought disorder.  Cognition, judgment and insight were grossly intact.

 A January 2010 VA treatment note indicated that the Veteran's cognition, judgment and insight were grossly intact with no evidence of a thought disorder.  A GAF of 45 was assigned.

A June 2010 VA examination reflected the Veteran's reports of nightmares, depressed mood and anxiety which were moderate in severity and episodic.  He reported a history of violent behavior in that he served eight years in prison for shooting a man as well as a history of suicide attempts in that he had an overdose in 1997.  Both of his parents were deceased and he described his relationship with his three siblings as "okay."  He was divorced, was not in a romantic relationship and reported that he "never [saw]" his children.  Mental status examination found appearance, hygiene and behavior to be appropriate.  Orientation, affect, mood, communication, speech, concentration and memory were normal or within normal limits.  There were no panic attacks, suspiciousness, obsessive-compulsive behavior, suicidal ideations or homicidal ideations.  Thought processes were appropriate, judgment was not impaired and abstract thinking was normal.  He denied a history of delusions and none were observed on examination.  Although he reported a history of hallucinations, none were observed on examination.   There were no behavioral, cognitive, social, affective or somatic symptoms attributable to PTSD.  Following this examination, a GAF of 60 was assigned.

An August 2011 VA treatment note indicated that the Veteran denied suicidal ideations or homicidal ideations.  He reported that his current girlfriend "helped' with his paranoid thinking.  Mental status examination revealed no evidence of a thought disorder.  Cognition, judgment and insight were grossly intact.  A GAF of 45 was assigned.

A November 2011 VA treatment note reflected the Veteran's reports that he had been more reclusive recently.  Hallucinations, suicidal ideations and homicidal ideations were denied.  Mental status examination found his mood to be euthymic and his affect reactive.  No psychotic signs or symptoms were noted.  Cognition, judgment and insight were grossly intact.  A GAF of 45 was assigned.

The Board finds that the Veteran's symptoms of PTSD most nearly approximated, at worst, the criteria associated with a 70 percent rating for the period prior to February 26, 2009.  His symptoms included daily depression, anxiety, irritability, sleep difficulties and flashbacks.  He self-isolated and maintained relationships only with his parents, his girlfriend and his children.  The Veteran reported at least one instance in which he was involved in a physical altercation with his brother and that his girlfriend had sought a domestic violence order against him, suggesting at least intermittently impaired impulse control.  Suicidal ideations were intermittently reported.  Cognition was consistently found to be intact although the Veteran reported intrusive thoughts.  Judgment was found to be poor in April 2004 and questionable in June 2004, but found to be intact thereafter.  The record therefore demonstrates that the Veteran manifested deficiencies in the areas of judgment, family relations, thinking and mood; he did not work or attempt schooling during the course of the appeal.  38 C.F.R. §§ 4.7, 4.130, 9411.  In addition, the Veteran's assigned GAFs have ranged from 48 to 62, suggesting moderate to serious symptoms.  Carpenter, supra.

A rating in excess of 70 percent is not warranted.  Although the Veteran has reported that he self-isolated, he has not demonstrated total social impairments as he had undertaken romantic relationships with several women during the course of the appeal and reported maintaining a close relationship with his adult children.  He also reported that he had maintained relationships with parents, both of whom died during the course of the appeal.  He reported that he had attempted to meet other people at church and his senior center in June 2009.  In addition, he attributed his lack of friends to his legal history rather than his PTSD symptoms in the February 2009 VA examination.  He was not employed during the course of the appeal.  Delusions and hallucinations were intermittently reported but not found on mental status examination.  He was consistently found to be fully oriented on mental status examination despite reporting an apparent incident of disoriented in June 2009.  Although the Veteran has intermittently reported suicidal ideations, such ideations had not been found to represent a persistent danger to himself or others on mental status examination.  He also reported in the February 2009 VA examination that he would only respond with violence if his life was threatened.  The record does not demonstrate, and the Veteran has not alleged, gross impairment in thought processes or communication, intermittent inability to perform activities of daily living or memory loss for names of close relatives, own occupation or own name.  A total rating is therefore not warranted for any period during the course of this appeal.  38 C.F.R. § 4.130, 9411.

Extraschedular Consideration

Pursuant to § 3.321(b)(1), the Under Secretary for Benefits or the Director, Compensation and Pension Service, is authorized to approve an extraschedular evaluation if the case "presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards."  38 C.F.R. § 3.321(1)(b).  

The question of an extraschedular rating is a component of a claim for an increased rating.  See Bagwell v. Brown, 9 Vet. App. 337, 339 (1996).  Although the Board may not assign an extraschedular rating in the first instance, it must specifically adjudicate whether to refer a case for extraschedular consideration when the issue either is raised by the claimant or is reasonably raised by the evidence of record.  Barringer v. Peake, 22 Vet. App. 242 (2008).

If the evidence raises the question of entitlement to an extraschedular rating, the threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service connected disability are inadequate.  Therefore, initially, there must be a comparison between the level of severity and symptomatology of the claimant's service connected disability with the established criteria found in the rating schedule for that disability.  Thun v. Peake, 22 Vet. App. 111 (2008).

Under the approach prescribed by VA, if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the Rating Schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  In the second step of the inquiry, however, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  38 C.F.R. 3.321(b)(1) (related factors include "marked interference with employment" and "frequent periods of hospitalization").  When the Rating Schedule is inadequate to evaluate a claimant's disability picture and that picture has related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for completion of the third step--a determination of whether, to accord justice, the claimant's disability picture requires the assignment of an extra-schedular rating.  Id.  

The Veteran's PTSD manifested as daily depression, anxiety, irritability, sleep difficulties, flashbacks, social isolation, intermittently impaired impulse control, intermittent suicidal ideations and impairments in the areas of family relations, thinking and mood.  There have been no reported factors outside the rating schedule.  The Veteran has not alleged, and the evidence has not shown, marked interference with employment as he did not work during the course of this appeal.  Hence, referral for consideration of an extraschedular rating is not warranted.


ORDER

Entitlement to an effective date earlier than February 24, 2004 for the grant of service connection for PTSD is denied.

Entitlement to an initial rating of 70 percent for PTSD from February 24, 2004, is granted, subject the governing laws and regulations applicable to the payment of monetary benefits.


REMAND

The Court has held that TDIU is an element of all appeals of an initial rating.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  TDIU is granted where a veteran's service connected disabilities are rated less than total, but they prevent him from obtaining or maintaining all gainful employment for which his education and occupational experience would otherwise qualify him.  38 C.F.R. § 4.16.

The Board must evaluate whether there are circumstances in a veteran's case, apart from any non-service connected condition and advancing age, which would justify a total rating based on individual unemployability due solely to the service connected conditions.  See Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993); see also Blackburn v. Brown, 5 Vet. App. 375 (1993).  Marginal employment shall not be considered substantially gainful employment.  38 C.F.R. § 4.16(a).

The Veteran has not been employed during the course of the appeal.  A February 2009 VA examiner attributed the Veteran's inability to obtain employment to his nonservice connected physical disabilities, his service connected psychiatric symptoms and his criminal record.  A June 2010 VA examiner opined that the Veteran's current unemployment was more likely related to his eight years in prison, the fact that he was on parole and his continued polysubstance abuse.   A May 2012 VA opinion from H. K., the Veteran's treating nurse practitioner, indicated that the Veteran was unable to work in any capacity due to the severity of his PTSD symptoms; no rationale was provided for this opinion.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008) (a medical opinion that contains only data and conclusions is not entitled to any weight).  An examination is required to determine what effect the Veteran's PTSD symptoms have on his ability to work.  Friscia v. Brown, 7 Vet. App. 294, 297 (1994).

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  Expedited handling is requested.)

1.  The RO/AMC should afford the Veteran a VA examination with an appropriate examiner to determine the impact of his service connected PTSD on his ability to work.  The entire claims file is to be made available to and reviewed by the examiner(s) designated to examine the Veteran.  All indicated studies should be performed and all findings reported in detail.

Specifically, the examiner(s) should comment on the Veteran's impairment due the pathology, symptoms and signs of his service connected PTSD.  The examiner(s) is also asked to provide an opinion with respect to the following question:

Does the Veteran's service connected PTSD render him incapable of performing the physical and mental acts required for employment, considering the impairment due to the pathology, symptoms, and signs associated with such disability, and considering his educational and occupational experience?

In answering each of the questions posed above, a discussion of the facts and medical principles involved will be of considerable assistance to the Board.  The examiner is asked to explain the medical basis or bases for his or her opinion(s), based on the evidence of record, his or her clinical experience, medical expertise, and sound medical principles.

2.  The RO/AMC should review the examination report(s) to insure that it (they) contain all findings and opinions sought in this remand.

3.  After completing the requested action, and any additional notification and development deemed warranted, adjudicate the issue of entitlement to a TDIU, in light of all pertinent evidence and legal authority.  If any benefit sought on appeal remains denied, the Veteran and his representative should be furnished a supplemental statement of the case and an opportunity to respond, before the claims file is returned to the Board, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).




______________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


